Citation Nr: 1440984	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable disability rating for right ear hearing loss prior to August 25, 2010.

2.  Entitlement to a compensable disability rating for bilateral hearing loss from August 25, 2010.    

3. Entitlement to service connection for an acquired psychiatric disorder, characterized as anxiety disorder. 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from October 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that he currently has anxiety that is related to service or a service-connected disability.  The Veteran testified that he was deployed to Iraq and Africa during service.  He stated that he experienced nervousness and fear during service and has had anxiety since being discharged from the Marine Corps.  The Veteran also asserts that anxiety is related to his service-connected hearing loss disability because he worries about not being able to hear people and is anxious because he does not communicate well.  

VA treatment records dated in November 2008 reflect that the Veteran reported anxiety and was diagnosed with anxiety disorder, not otherwise specified.  
The Veteran has not been afforded a VA examination to ascertain the etiology of a current acquired psychiatric disorder.  The Board finds that a VA examination is required to ascertain whether a current acquired psychiatric disorder is related to service or his service-connected hearing loss.

Increased Rating for Hearing Loss

The Veteran's most recent VA examination for his hearing loss disability was performed in July 2012.  At the Board hearing, the Veteran testified that his hearing has gotten worse since the last VA examination. 

As the Veteran contends that his hearing loss has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist, to determine the current severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine whether a current acquired psychiatric disorder is related to service.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

A.  The examiner should list all diagnosed acquired psychiatric disorders, to include anxiety, if present, and specifically state whether it is at least as likely as not (a 50 percent probability, or greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.

The examiner should consider the Veteran's testimony that he was nervous and fearful in service and has had anxiety since his separation from service. 

The VA examiner should provide a detailed rationale for the opinion stated.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
  
B.  The examiner should provide an opinion as to whether any current acquired psychiatric disorder is (1) proximately due to; or (2) aggravated (permanently worsened) by the Veteran's service-connected hearing loss disability.

The examiner should consider the Veteran's testimony that he experiences anxiety in social situations because he cannot hear well. 

The VA examiner should provide a detailed rationale for the opinions stated.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Schedule the Veteran for a VA audiology examination. The claims folder must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the examiner reviewed the claims file.  All indicated tests and studies should be performed, including audiometric testing and speech recognition testing, and all clinical findings should be set forth in detail.  The VA examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

3.  Review the examination reports to ensure compliance with the remand directives.  If the reports are deficient in any manner, corrective procedures must be implemented.

4.  After the requested development has been completed, the RO should readjudicate the claims based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



